Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation: “a cleaning apparatus” in line 2. It is unclear whether or not this is in reference to the “cleaning apparatus” of claim 1 on which claim 5 depends. For examination purposes it has been assumed that the limitation of claim 5 is in reference to the same limitation of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgess (US20130175292).
Regarding claims 1, 7-8 and 16, Burgess teaches a method, and an apparatus configured for carrying out and controlling said method (reads on claim 16) (see abstract), wherein the method comprises: obtaining, with the at least one apparatus, an identification characteristic of a cleaning agent representative of a physical or chemical property of the substance (see e.g. type of substance, volume of substance) (reads on claim 8) that allows identification of the cleaning agent (reads on claim 7), checking, with the at least one apparatus and based at least in part on the obtained identification characteristic of the cleaning agent, whether it is permissible to initiate a cleaning process of a cleaning apparatus using the cleaning agent,; and preventing or initiating the cleaning process with the at least one apparatus using the cleaning agent after determining whether or not it is permissible to initiate the cleaning process of the cleaning apparatus using the cleaning agent (see abstract, paragraphs [0003], [0007], [0032]-[0033], [0040], figures 1-3).
Regarding claims 3-6, 13, Burgess teaches the limitations of claim 1. Burgess also teaches in paragraphs [0014]-[0016], [0025] that the apparatus may detect the identification characteristic (reads on claim 4) by a sensor (see e.g. level detector; or barcode reader) that is part of the cleaning apparatus (reads on claim 5), and compare it with a reference characteristic (reads on claim 3) (see e.g. comparison of detected volume levels with process requirements; or comparison of detected type of substance with substance required for process) obtained by the apparatus (reads on claim 6); thereby checking and ensuring compatibility of the cleaning agent with the cleaning process (reads on claim 13).
Regarding claim 12, Burgess teaches the limitations of claim 1. Burgess also teaches in paragraphs [0032]-[0033], [0040], [0043] that initiation by the apparatus of a cleaning process using the cleaning agent may occur after a prevention (see e.g. where the identification characteristic indicated an undesirable substance/volume and a subsequent detection of the identification characteristic indicated a correct substance/volume).
Regarding claims 14-15, Burgess teaches the limitations of claim 1. Burgess also teaches in paragraph [0041] that the cleaning process may be influenced by influencing the dosage of the cleaning agent based on the obtained identification characteristic of the cleaning agent (see the influence on the timing and amount of addition of cleaning agent based on the type of cleaning agent).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess (US20130175292) as applied to claim 1 and further in view of Lahrmann (DE102007011119A1).
Regarding claim 9-11, Burgess teaches the limitations of claim 1. Burgess does not explicitly teach that the identification characteristic is representative of a spectral property or electrical conductivity. Lahrmann teaches a method and apparatus for identifying a cleaning agent (see abstract) and that the identification of spectral properties may be used in order to improve the efficiency of the cleaning process, whereby the cleaning agent comprises additives for inducing the identification characteristic (reads on claim 10) such as dyes (reads on claim 11) (see pages 3-4 of the translation). Since both Burgess and Lahrmann teach methods and apparatuses for identifying cleaning agents it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a spectral property may be used as an identifying characteristic so as to allow for a more efficient washing process, as shown to be known and conventional by Lahrmann. 

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess (US20130175292) as applied to claim 1 and further in view of Smith et al. (US20100161143).
Regarding claims 17 and 19, Burgess teaches the limitations of claims 1 and 16. Burgess teaches in paragraphs [0033] and [0040] that the system may be automated and comprise computer program code sufficient to query remote networks to obtain data that is processed in order to determine the appropriate control of instruments. Burgess does not explicitly teach a memory and program code that are configured to control the system using a processor; nor does it explicitly teach a computer-readable medium which comprises the computer program. Smith et al. teaches a cleaning agent dispensing system (see abstract), and that a memory and computer program code may be configured to carry out the operating sequence using a processor and that a computer-readable medium (see e.g. microcontroller memory, EEPROM) may be used in order to store the computer program (see paragraphs [0046], [0052], [0054]). Since both Burgess and Smith et al. teach cleaning agent dispensing systems it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a computer readable medium, memory and code may be configured to control the dispensing system so as to allow for a programmable system, as shown to be known and conventional by Smith et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711